Citation Nr: 0204701	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  98-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had honorable active duty service from April 1968 
to April 1972, including service in Vietnam.  His awards and 
decorations for this service include the Purple Heart Medal 
and Combat Action Ribbon.  

He also served on active duty from May 1973 to November 1974, 
for which he received an Other Than Honorable Discharge.  In 
a March 1989 Administrative Decision, the RO held that the 
veteran's discharge for the term of service from May 1973 to 
November 1974 was considered to be under conditions which 
constitute a bar to VA benefits, other then for health care 
for any disabilities determined to be service connected.  The 
veteran was notified of the decision, which he did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in both Des 
Moines, Iowa, and Sioux Falls, South Dakota.  During the 
pendency of the appeal, the veteran moved from Iowa to South 
Dakota; hence, the claims file has been transferred from the 
RO in Des Moines to the RO in Sioux Falls, from where this 
case has been certified.  

In July 1999, the veteran testified at a personal hearing 
held Sioux Falls, South Dakota, before the undersigned Member 
of the Board.  At the close of the hearing, the veteran 
submitted additional evidence, along with a signed waiver of 
RO jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  

In an April 2000 decision, the Board denied the veteran an 
increased rating for post-traumatic stress disorder (PTSD) on 
the basis that the criteria for a disability rating in excess 
of 50 percent were not met, and remanded to the RO for 
further development the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The denial of a disability 
rating in excess of 50 percent for PTSD constituted a 
decision of the Board as to that issue.  The remand portion 
of the Board's April 2000 decision constituted a preliminary 
order.  The veteran did not appeal the Board's April 2000 
decision to the United States Court of Appeals for Veterans 
Claims.  

Upon completion of the directives contained in the Board's 
remand, the RO, in January 2001, denied the veteran 
entitlement to total disability rating based on individual 
unemployability and he pursued his appeal.  In February 2001, 
VA received the veteran's claim for a disability rating in 
excess of 50 percent for PTSD, which the RO denied in March 
2001.  He appealed that decision too, and the case has been 
returned to the Board for appellate determination on both 
issues.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's PTSD results in occupational and social 
impairment resulting in reduced reliability and productivity 
due to such symptoms as impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  The veteran is service-connected for PTSD, evaluated as 
50 percent disabling, and for residuals of shrapnel wounds, 
consisting of multiple thoracic scars, evaluated as 
noncompensably disabling; his combined service-connected 
disability rating is 50 percent.  

4.  The veteran has occupational experience of working in 
manufacturing plants, doing carnival work, mowing lawns, and 
was last employed in 1995 as a ticket seller; he reports 
having completed one year of college.  

5.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
level of education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the case at hand, the Board finds that the July 1998 and 
March 3001 Statements of the Case, and the January 1999 and 
January 2001 Supplemental Statements of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have been fulfilled 
in that all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review, VA examinations were provided, and VA medical 
records were obtained and associated with the claims folder.  
Also, the veteran testified at a personal hearing held before 
the undersigned and submitted addition evidence during that 
hearing.  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

I.  Increased Rating

In July 1992, the RO granted the veteran entitlement to 
service connection for PTSD based on medical examination and 
in-service stressors, effective from March 1992, the date of 
receipt of his reopened claim for service connection, and a 
30 percent disability rating was assigned, effective the same 
date.  

In March 1995, based on medical evidence and psychiatric 
evaluations, the RO increased the disability evaluation for 
PTSD to 50 percent, effective from November 1994, the date of 
receipt of his claim for an increased rating.  In April 2000, 
the Board denied the veteran a disability rating in excess of 
50 percent for PTSD.  

The veteran underwent VA psychiatric examination in August 
2000.  He reported that he was experiencing intrusive and 
distressing flashbacks of stressors attributable to his 
experiences in Vietnam, including a history of frequent 
combat-related nightmares.  He related startle reactions and 
feelings of anxiety and irritability.  He had an inability to 
relate to others and a sense of inner emptiness.  He claimed 
to have no friends and seemed to have no intention of making 
friends.  He was living in a rented house and indicated that 
he did not go places because he felt really uncomfortable and 
anxious in any social environment.  In a large group, he felt 
as if everyone was watching him.  He endorsed a history of 
being mistrustful of people.  He related a history of 
intermittent episodes of depressed mood, as well as a history 
of frequent vague suicidal ideations.  Occupationally, he 
related a history of numerous short jobs, but noted he has 
been basically unemployed over the past six years.  He 
claimed a significant problem with authority figures and he 
believed that he had a limited ability to take orders from 
authority figures.  He was not taking any prescribed 
medication for his psychiatric disorder.  On mental status 
examination, he was casually dressed; made intermittent eye 
contact; and maintained fluent speech, without echolalia or 
dysarthria.  Mood was neutral to midly dysphoric.  His affect 
was mood congruent.  Thought process was logical, coherent 
and goal directed without flight of ideas or looseness of 
associations.  He denied delusions and suicidal or homicidal 
ideations.  He appeared alert and oriented to time, place and 
person.  He was able to recall two out of three things after 
five minutes with distraction and he had a preserved ability 
to abstractive thinking.  His insight and judgment were felt 
to be fair.  The diagnoses were PTSD, chronic, moderate; 
alcohol dependence, possibly in sustained full remission; a 
history of polysubstance dependence; marijuana dependence; 
and consider dysthymic disorder vs. substance induced mood 
disorder.  The examining psychiatrist assigned the veteran's 
psychiatric condition a GAF (Global Assessment of 
Functioning) score of 60.  The examiner offered that the 
veteran's symptoms of PTSD played a significant role in his 
social impairment; however, it seemed that the veteran had 
some ability to have substantially gainful employment, 
provided that the veteran's job was not significantly 
stressful.  

The veteran's VA outpatient treatment records for October to 
December 2000 show that he was seen for various complaints, 
including a group session in October 2000, where he discussed 
his disappointment in family.  

In February 2001, the veteran's representative submitted 
documents that the RO construed as a request for an increased 
rating for PTSD.

In October 2001, VA received the veteran's Social Security 
Administration records, to include numerous medical records.  
Those medical records consisted primarily of VA records that 
had previously been before the Board.  Also, the most recent 
Social Security decision, dated in April 1999, shows that the 
veteran was denied disability benefits on the basis that his 
overall condition was not severe enough to keep him from 
working.  Information on record shows that he has not 
appealed that decision nor has he re-applied for Social 
Security disability benefits.  

In analyzing the veteran's claim for an increased rating for 
his PTSD, the Board notes that disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence reflects that the veteran's manifestations 
of PTSD consist of sleep difficulties, combat related 
nightmares, intrusive thoughts, startle reactions, and 
sensitivity to loud noises.  Recent VA psychiatric 
examination, dated in August 2000, shows clinical evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  On the other hand, he has not been prescribed 
medication for his disorder.  Further, he did not exhibit 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, or difficulty in understanding complex commands, 
which are all included in the criteria for his currently 
assigned 50 percent rating.  Following psychiatric 
evaluation, he was judged to have some ability to have 
substantially gainful employment, provided that the job was 
not significantly stressful.  At that time, he was assigned a 
GAF score of 60 for his overall psychiatric condition, with 
PTSD considered chronic and moderate in degree.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), Global Assessment of Functioning (GAF) 
scale scores between 51 and 60 denote moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e. g., few friends, 
conflicts with peers or co-workers).  

The above-mentioned medical examination report noted that the 
veteran exhibited good hygiene and maintained fluent speech.  
His thought process was logical, coherent and goal directed, 
without flight of ideas or looseness of associations.  He 
denied delusions, and suicidal or homicidal ideations.  He 
appeared alert and oriented to time, place and person.  
Symptoms of suicidal ideation; obsessional rituals; 
intermittently illogical speech; near-continuous panic or 
depression; and impaired impulse control were not present, 
which would warrant a 70 percent rating.  Likewise, there 
were no symptoms warranting a total rating, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
an intermittent inability to perform activities of daily 
living; or disorientation to time or place.  Hence, a 50 
percent rating, and no higher, for PTSD is entirely 
appropriate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Further, the Board finds that the veteran's PTSD is not shown 
to be so exceptional or unusual as to warrant an evaluation 
in excess of 50 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In the instant case, the veteran 
has not worked in many years, however, the evidence does not 
show that his service-connected PTSD, in and of itself, is 
the cause of his inability to obtain and maintain gainful 
employment.  In addition, the medical evidence is not 
reflective of greater disability or that his PTSD has 
rendered impracticable the application of the regular 
schedular standards and the Board need not remand the matter 
for compliance with the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 50 percent for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  


II.  TDIU

Generally, total disability based on individual 
unemployability (TDIU) will be considered to exist when there 
is present any impairment of mind or body that is sufficient 
to render it impossible for veteran to follow a substantially 
gainful occupation due to service-connected (emphasis added) 
disabilities.  See 38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.  

The veteran's claim for TDIU has been open since November 
1997.  In April 2000, the Board denied an increased rating 
for PTSD, while remanding the TDIU issue.  Regarding the 
veteran's status from 1997 to April 2000, in April 1997, the 
veteran underwent a VA psychiatric examination.  Following 
the evaluation, it was stated the veteran's overall function 
had improved since the time of evaluation in December 1994.  
The evaluator believed that the symptoms of PTSD "remained 
largely the same since that last review, however, the 
symptoms of depression have lessened significantly.  The GAF 
score was given as 60.  

Another psychiatric examination for rating purposes was 
accorded the veteran by VA in December 1997.  He reported 
that outbursts had cost him jobs in the past.  He stated his 
last job was in June 1997 and this reportedly last for just a 
few weeks.  He had been involved in multiple manual labor 
positions, primarily involving construction work, and 
mechanical work.  He also indicated that he spent one year 
working for a carnival.  Currently, he was unemployed.  
Following the evaluation, the GAF score was given as between 
55 and 60.

When he was seen at a VA clinic in March 1999, he reported 
that he had planned to return to self-employment as a sign 
manufacturer.  Based on the evidence described above, the 
Board denied a rating higher than 50 percent.

In the veteran's case, he has two service-connected 
disabilities: PTSD, rated 50 percent disabling, and residuals 
of shrapnel wounds, consisting of multiple thoracic scars, 
currently evaluated as noncompensably disabling.  As 
addressed herein, the Board has determined that the rating 
for the PTSD is appropriate.  The Board will now review the 
severity of the veteran's residuals of shrapnel wounds to 
determine if the currently assigned noncompensable rating is 
appropriate.  

The veteran's service medical records for April 1968 through 
April 1972 do not reflect any treatment or complaints 
pertaining to shrapnel wounds to his thoracic area.  However, 
he was awarded the Purple Heart Medal for wounds received in 
combat in Vietnam.  During his earliest post-service VA 
examination, dated in May 1992, the veteran related that he 
had been wounded in combat when his entire right side of his 
body was peppered with small shell fragments.  He stated 
that, over the years, these fragments had worked themselves 
to the surface of the skin and would form small boils, which 
would then pop, and the metallic fragments would come out.  
The last large fragment came out about two years previously, 
which he claimed was the largest fragment that worked out 
through the skin, and it came out on the anterolateral aspect 
of the right shoulder.  On examination, there were multiple 
small scars around the right shoulder, laterally, interiorly, 
and posteriorly, as well as a few very small linear scars on 
the right hemithorax and legs.  Most of the scars were less 
than 1 cm. in length and less than 1 mm. in width.  They were 
all very superficial, nontender, and not densely adherent to 
underlying tissue.  There was full range of motion in both 
shoulders.  

In July 1972, the RO awarded the veteran service connection 
for residuals of shrapnel wounds consisting of multiple 
thoracic scars, effective from March 1972, the date of 
receipt of his reopened claim for benefits, and assigned the 
disability a noncompensable rating.  The noncompensable 
rating has since remained in effect.  

Pursuant to the Board's April 2000 remand, the veteran 
underwent orthopedic and neurologic examinations in August 
2000.  The results of those examinations, including x-ray 
reports, revealed that no residual metallic foreign bodies at 
any of the claimed shrapnel wound sites.  He denied having 
any back injuries during military service and the examiners 
noted that none of the shell fragment wounds had affected the 
veteran's thoracic spine.  The veteran's right upper 
extremity, on the anterior right shoulder proximal arm, was a 
single, very minimally depressed, gray/white cicatrix that 
was nontender, non-herniated and not attached to underlying 
soft tissue structures.  A smaller, similarly shaped 
gray/white scar was identified on the anterior mid right arm 
skin surface and a smaller, 0.2 cm., circular, flat, 
gray/white, nontender, non-adherent cicatrix was identified 
at about the 4th intercostal space a few centimeters anterior 
to the right axillary line on the lateral right breast chest 
wall skin surface.  No scars were identified on the veteran's 
hip girdle region, right thigh, lower quadrant of either side 
of the abdomen, or low back area.  No other skin 
abnormalities were identified.  The veteran had normal 
thoracolumbar curvature, with no abnormal rotation or 
scoliosis.  There was no tenderness on percussion of the 
dorsal spinous processes in the thoracolumbar spine.  No 
muscle fasciculations, muscle tenderness, fascia, or 
underlying muscle defects were identified in the right 
shoulder girdle, right anterior chest wall, or any site in 
the right hip girdle region.  The diagnoses, both orthopedic 
and neurologic, were completely asymptomatic, superficial 
shell fragment wound scars on the right upper extremity arm 
and lateral anterior upper chest wall skin surfaces.  

The report of the veteran's February 2001 VA examination does 
not reflect any complaints or findings pertaining to shell 
fragment wound scars.  General examination of his skin noted 
multiple tattoos and some actinic dermatoses.  No findings of 
any limitation of motion or any tenderness attributable to 
scars were indicated.  

The veteran's residuals of shell fragment wound scars are 
rated under Diagnostic Code 7805, which provides that scars 
be evaluated on the basis of any related limitation of 
function of the body part which they affect.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Medical evidence has 
not shown any limitation of motion or tenderness associated 
with the scars.  In the absence of greater severity of the 
veteran's shell fragment wound scars, the noncompensable 
rating currently assigned is entirely appropriate and fully 
comports with the applicable schedular criteria.  The Board 
also finds that no higher evaluation can be assigned pursuant 
to any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 
38 C.F.R. § 4.118.  

In the absence of medical evidence of superficial scars that 
are moderately disfiguring scars located on the head, face or 
neck; burn scars, or scars analagous thereto; scars that are 
poorly nourished with repeated ulceration; or scars that are 
tender and painful on objective demonstration; there is no 
basis for assignment of a compensable rating under Diagnostic 
Codes 7800 through 7804.  Id.  

Having reviewed the severity of the veteran's service-
connected residuals of shell fragment wound scars, and 
finding that the noncompensable rating is appropriate, the 
veteran's combined service-connected disability evaluation 
remains 50 percent disabling and fully comports with the 
applicable schedular criteria.  As 38 C.F.R. § 4.16(a) 
requires a 60 percent rating or higher for a single 
disability, or a 70 percent combined evaluation for two or 
more disabilities, the veteran clearly does not meet this 
criteria.  Under these circumstances, a total rating may be 
assigned only if the record establishes that this is an 
exceptional case in which the veteran's service-connected 
disabilities nonetheless render him unemployable.  See 
38 C.F.R. § 4.16(b).  Following a careful review of the 
evidence, the Board finds that it does not.  

The claims file reflects, and the veteran testified at his 
hearing and in correspondence, that he had had one year 
college education and of having last worked in 1995 as a 
ticket seller, with previous occupational experience of 
having worked in manufacturing plants, doing carnival work, 
and mowing lawns.  There is no objective evidence that the 
veteran ceased working because of his service-connected 
disabilities.  Rather, the record shows that, in addition to 
his service-connected disabilities, he suffers from 
nonservice-connected degenerative joint disease, left wrist 
pain and swelling, low back pain, gastroesophageal reflux 
disease, episodic right shoulder and right knee pain, and 
chronic obstructive pulmonary disease, all of which combine 
to substantially affect his ability to obtain and retain 
gainful employment.  

In October 2001, VA received the veteran's Social Security 
Administration records, to include medical records, most of 
which were from VA facilities.  He most recently was denied 
Social Security disability benefits in April 1999, and for 
which he has not reapplied.  The Board realizes that VA and 
other Government agencies use different standards and are 
guided by different regulations in making determinations 
pertaining to benefits; however, the Social Security 
Administration made its decision denying disability benefits 
after having had the veteran's claim independently reviewed 
by a physician and disability specialist, who determined that 
the veterans overall condition was not severe enough to keep 
him from working.  

Following a more recent VA examination, the veteran's 
examining physiatrist specifically offered that, although the 
veteran's service-connected PTSD plays a significant role in 
his social impairment, the veteran still has some ability to 
have a substantially gainful employment, with the added 
proviso, "provided the job is not significantly stressful."  

Significantly, the record includes no opinion by a medical or 
other qualified professional that, but for the existence of 
his significant nonservice-connected disabilities, the 
veteran would be unemployable as a result of his service-
connected disabilities, alone.  On the contrary, the only 
clear opinions of record on this point-the Social Security 
Administration's independent physician and disability 
specialist who conducted the April 1999 benefits claim and 
the opinion of the VA psychiatrist who examined the veteran 
in August 2000-militate against the veteran's claim.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of unemployability.  For example, it is not shown that either 
of the veteran's service-connected disabilities requires 
frequent hospitalization, or require an inordinate quantity 
of medication.  Indeed, as noted above, the veteran does not 
take any prescription medication for his service-connected 
PTSD, clearly his most significant disability.  

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, particularly those involving a high level of stress.  
However, such interference with employment is contemplated in 
his service-connected disability evaluations, and the 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities result in unemployability.  As 
such, his TDIU claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  Again, however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.  

As a final note, the Board points out that, in May 2001, the 
RO, after considering and reviewing the medical evidence, the 
veteran's age, his education, and work experience, found that 
all those things, combined with his service-connected 
disabilities and numerous nonservice-connected disabilities, 
warranted an award of nonservice-connected disability pension 
benefits, effective from November 2000.  


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

